If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


ERNESTINE MOORE,                                                      UNPUBLISHED
                                                                      January 20, 2022
               Plaintiff-Appellant,

v                                                                     No. 357296
                                                                      Wayne Circuit Court
CHRISTOPHER FORBERS,                                                  LC No. 10-107844-DM

               Defendant-Appellee.


Before: GLEICHER, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s opinion and order denying her motion to change
the domicile of the parties’ minor child, BF, from Michigan to San Antonio, Texas. For the reasons
set forth in this opinion, we affirm in part, vacate and remand in part.

                                        I. BACKGROUND

        Plaintiff and defendant were married in 2007, and divorced in June 2011. The divorce
judgment awarded the parties joint physical and legal custody of BF, who was one-year-old at the
time of the divorce, with BF’s primary residence being with plaintiff. Defendant was awarded
parenting time with BF every other weekend and every Wednesday evening. The parties also
alternated parenting time with BF on holidays and defendant was permitted to have two
uninterrupted one-week periods with BF each summer.

        In January 2020, plaintiff lost her employment. On June 29, 2020, plaintiff filed a motion
to change BF’s domicile to San Antonio, Texas. Plaintiff alleged that defendant did not
consistently exercise his parenting time, that he failed to call BF on her tenth birthday, which was
“a court ordered phone call day,” and that she had previously appeared in court on numerous
occasions “to inform the court of [defendant’s] failure to fully utilize his parenting time and to
address [plaintiff’s] concerns about [BF’s] safety during [defendant’s] parenting time.” Plaintiff
alleged that she had been unemployed since January 2020, and that her job search was
“significantly affected by the current global pandemic[.]” Plaintiff attributed her inability to find
employment in Michigan on “the highly competitive local job market and high unemployment
rate.” Plaintiff also alleged that her more than 20 years of experience as an attorney, coupled with


                                                 -1-
her skill set and expertise made it challenging for her to obtain employment because most
employment opportunities involved employers who were looking for “more junior candidates.”
Plaintiff characterized her work as “highly specialized,” and her skill set as not easily transferable
to other positions within the legal field, and she further alleged that traditional law firms were not
possibilities for her because she did not have “a portable book of business to support her years of
experience.” Plaintiff stated that she had applied for a number of positions for which she was over
and underqualified outside her area of specialty, including law firms, governmental agencies, and
even employment outside the legal field, but she had received only one phone interview for a legal
recruiter position in Michigan.

       Plaintiff alleged that because she was not able to find employment in Michigan, she sought
employment opportunities outside of Michigan, and because she has been licensed to practice law
in Texas since 2014, she was able to secure a position in her field in San Antonio, Texas. Plaintiff’s
new employer had requested that she start work as soon as possible, and plaintiff hoped to move
to Texas with BF before the beginning of the new school in August 2020. Plaintiff also stated that
she had a support network of family and friends in Texas, including an aunt and cousins.

       Following a 10-day evidentiary hearing, which began in August 2020 and concluded in
March 2021, the trial court issued a written opinion and order denying plaintiff’s motion to change
BF’s domicile to Texas. Plaintiff now appeals that decision.

                                  II. CHANGE OF DOMICILE

        Plaintiff argues that the trial court made findings of fact that were against the great weight
of the evidence and abused its discretion by denying her motion to change BF’s domicile to Texas.
In particular, plaintiff argues that the trial court’s findings with respect to the factors under MCL
722.31(4) are against the great weight of the evidence.

                                  A. STANDARD OF REVIEW

        A trial court’s decision on a motion for a change of domicile is reviewed for an abuse of
discretion. Moote v Moote, 329 Mich App 474, 477-478; 942 NW2d 660 (2019). In a child
custody case, the trial court abuses its discretion when its decision can be said to be “ ‘ palpably
and grossly violative of fact and logic . . . .’ ” Id. at 477-478, quoting Fletcher v Fletcher, 447
Mich 871, 879; 526 NW2d 889 (1994); see also Kostreva v Kostreva, ___ Mich App ___, ___ ;
___ NW2d ___ (2021) (Docket Nos. 352029; 353316); slip op at 2 n 1. Review of the trial court’s
findings of fact are subject to the following standards:

               In child custody disputes, “ ‘all orders and judgments of the circuit court
       shall be affirmed on appeal unless the trial judge made findings of fact against the
       great weight of evidence or committed a palpable abuse of discretion or a clear legal
       error on a major issue.’ ” Pierron v Pierron, 486 Mich 81, 85; 782 NW2d 480
       (2010), quoting MCL 722.28. Thus, a trial court’s findings, including the trial
       court’s findings in applying the MCL 722.31 factors, should be affirmed unless the
       evidence clearly preponderates in the opposite direction. Pierron, 486 Mich at 85;
       see also Gagnon v Glowacki, 295 Mich App 557, 565; 815 NW2d 141 (2012). In
       reviewing a trial court’s findings, this Court should defer to the trial court’s



                                                 -2-
       determination of credibility. Shann v Shann, 293 Mich App 302, 305; 809 NW2d
       435 (2011). Further, this Court may not substitute its judgment on questions of fact
       “unless the facts clearly preponderate in the opposite direction.” Gagnon, 295 Mich
       App at 565 (quotation marks and citation omitted).

See also Sinicropi v Mazurek, 273 Mich App 149, 155; 729 NW2d 256 (2006) (applying these
same standards to review of a trial court’s findings regarding the existence of an established
custodial environment).

                                          B. ANALYSIS

       MCL 722.31, which addresses the legal residence of a child in a child custody action,
governs the trial court’s analysis of a party’s request for a child’s change of domicile. The statute
provides, in pertinent part:

               (1) A child whose parental custody is governed by court order has, for the
       purposes of this section, a legal residence with each parent. Except as otherwise
       provided in this section, a parent of a child whose custody is governed by court
       order shall not change a legal residence of the child to a location that is more than
       100 miles from the child’s legal residence at the time of the commencement of the
       action in which the order is issued.

                                              * * *

               (4) Before permitting a legal residence change otherwise restricted by
       subsection (1), the court shall consider each of the following factors, with the child
       as the primary focus in the court’s deliberations:

               (a) Whether the legal residence change has the capacity to improve the
       quality of life for both the child and the relocating parent.

               (b) The degree to which each parent has complied with, and utilized his or
       her time under, a court order governing parenting time with the child, and whether
       the parent’s plan to change the child’s legal residence is inspired by that parent’s
       desire to defeat or frustrate the parenting time schedule.

               (c) The degree to which the court is satisfied that, if the court permits the
       legal residence change, it is possible to order a modification of the parenting time
       schedule and other arrangements governing the child’s schedule in a manner that
       can provide an adequate basis for preserving and fostering the parental relationship
       between the child and each parent; and whether each parent is likely to comply with
       the modification.

               (d) The extent to which the parent opposing the legal residence change is
       motivated by a desire to secure a financial advantage with respect to a support
       obligation.




                                                -3-
                 (e) Domestic violence, regardless of whether the violence was directed
         against or witnessed by the child.

       As explained in Moote, 329 Mich App at 480, quoting Rains v Rains, 301 Mich App 313,
325; 836 NW2d 709 (2013), a trial court must apply a four-part analysis when considering a
parent’s request to change a child’s domicile more than 100 miles:

                 First, a trial court must determine whether the moving party has established
         by a preponderance of the evidence that the factors enumerated in MCL 722.31(4),
         the so-called D’Onofrio[1] factors, support a motion for a change of domicile.
         Second, if the factors support a change in domicile, then the trial court must then
         determine whether an established custodial environment exists. Third, if an
         established custodial environment exists, the trial court must then determine
         whether the change of domicile would modify or alter that established custodial
         environment. Finally, if, and only if, the trial court finds that a change of domicile
         would modify or alter the child’s established custodial environment must the trial
         court determine whether the change in domicile would be in the child’s best
         interests by considering whether the best-interest factors in MCL 722.23 have been
         established by clear and convincing evidence.

        Initially, plaintiff asserts that the trial court used an incorrect legal standard, and erred by
finding that her proposed move to San Antonio would not “dramatically improve” her and BF’s
life. While plaintiff correctly asserts that MCL 722.31(a) requires only that the trial court consider
“[w]hether the legal residence change has the capacity to improve the quality of life for both the
child and the relocating parent,” it is clear from the trial court’s decision that it was aware of this
standard, particularly because it cited MCL 722.31(4)(a) verbatim in its written opinion and order.2

         Plaintiff contends that the trial court clearly erred by finding that moving to San Antonio
did not have the capacity to improve the quality of life for both plaintiff and BF, because plaintiff
testified that she lost her job at ITC Holdings in January 2020, and despite an exhaustive
employment search, her employment at USAA was the only job she could find. According to
plaintiff, if she is not employed, she and BF will have to move from the West Bloomfield area,
and she and BF will be without medical insurance in the midst of the COVID-19 pandemic.

        The trial court’s findings regarding this factor were based in part on an apparent
determination that plaintiff’s testimony that she could not find employment in Michigan, or in
closer proximity to Michigan, was not credible. While this Court generally will defer to the trial
court on matters of credibility, we note that plaintiff testified that after an exhaustive employment
search that spanned the duration of the evidentiary hearing, she did not receive an invitation for an


1
    D’Onofrio v D’Onofrio, 144 NJ Super 200, 206-207; 365 A2d 27 (1976).
2
  Specifically, the trial court wrote: “In coming to that decision, the Court must analyze the
proposed move under the domicile factors, with the child as the primary focus. MCL 722.31. First,
the Court must consider “whether the legal residence change has the capacity to improve the
quality of life for the child and the relocating parent.” MCL 722.31(4)(a).”


                                                  -4-
interview, or any job offers, other than with USAA. In our view, the trial court’s statement that it
did not believe plaintiff could find employment in Michigan, or closer to Michigan, while
apparently reflecting its subjective belief, was not grounded in uncontroverted evidence that, in
spite of plaintiff’s efforts to secure work within 100 miles of BF’s legal residence, she was not
successful in doing so. For example, plaintiff testified that she was terminated from her
employment with ITC Holdings in January 2020. Plaintiff further testified that immediately after
losing her job at ITC Holdings, she began looking for another job, applying for at least 50, and up
to 100 additional positions as an attorney, as well as paralegal positions. Plaintiff also testified
that she used ziprecruiter.com and careerbuilder.com to look for employment, and she submitted
an exhibit that listed all of the jobs that she had applied for. She denied being granted an interview
for any of the positions for which she applied. During her job search, plaintiff reached out to her
network to inform them that she was looking for a new position, she worked with legal recruiters,
and went directly to the websites of potential employers, “all to no avail.”

          Plaintiff further explained that the COVID-19 pandemic affected her job search because
employers placed open positions on hold. When she did not have success finding employment in
Michigan, she expanded her job search to “connecting surrounding states,” including Illinois,
Ohio, Kentucky, Indiana, and Washington, D.C., and when she began to receive “several rejection
letters from there,” she expanded her search to Missouri and Texas. Plaintiff submitted an exhibit
listing all of the jobs that she had applied for outside of Michigan, including any rejection letters
that she received. In her rebuttal testimony in February 2021, plaintiff testified that she was now
employed as a senior attorney for USAA, and had held that position for eight months. According
to plaintiff, she had received nothing but positive feedback about her work performance for USAA.
At the time of the evidentiary hearing, plaintiff was working remotely, but USAA had plans for its
employees to return to work in-person, and plaintiff described her remote work arrangement as
“temporary.” Plaintiff testified that, given the size of USAA as an organization, there was ample
opportunity for her to pursue career advancement. Even while employed by USAA, plaintiff
continued her job search, looking into at least 20 to 30 different positions, with half of those
positions in Michigan. Plaintiff explained that she had searched online for employment with
ziprecruiter.com and Indeed.com, and she listed the several jobs that she had applied for since
December 2020. Exhibits listing the more recent jobs that plaintiff applied for were admitted into
evidence. Plaintiff continued to apply for jobs both in Michigan and out-of-state throughout the
duration of the evidentiary hearing, but she did not receive any requests for interviews. Plaintiff
estimated that, in all, she had applied for approximately another 100 jobs after she first testified in
this matter.

        While remaining deferential to the trial court’s superior ability to gauge plaintiff’s
credibility, we would note that the evidence does not support the trial court’s determination, and
instead reflects that plaintiff strenuously looked for employment within 100 miles of BF’s legal
residence before accepting the only employment she was offered at USAA. Therefore, to the
extent that the trial court concluded that plaintiff’s testimony that she could not avail herself of
employment opportunities closer to Michigan was not believable, we are of the view that the
evidence preponderates in the opposite direction.

        The trial court also found that, in a larger context, most of plaintiff’s complaints and filings
against defendant were “petty” and seeking “to paint [defendant] in a negative light.” The trial
court concluded that plaintiff’s rationale with regard to the filing of so many motions with the trial


                                                  -5-
court was predicated on the trial court’s finding that plaintiff was seeking to “limit [defendant’s]
parenting time as much as possible.” Thus, within this context, the trial court apparently stated
that the reason for plaintiff being unable to find employment in Michigan was predicated on
plaintiff’s ultimate goal of limiting defendant’s parenting time as much as possible. Essentially
the trial court held that plaintiff did not desire obtaining work in Michigan so as to deny defendant
significant parenting time. However, even presuming that limiting defendant’s parental time was
plaintiff’s ultimate goal, the evidence presented by plaintiff regarding her job searches within
Michigan preponderate against the trial court’s finding that plaintiff was unable to find a position
in Michigan. Accordingly, we disagree with the trial court that plaintiff failed to establish by a
preponderance of the evidence that MCL 722.31(4)(a) supported a change of domicile for BF.

        The next factor involves the degree to which each parent has complied with, and used their
time under the trial court’s order governing parenting time with BF, and whether plaintiff’s plan
to change BF’s legal residence “is inspired by [plaintiff’s] desire to defeat or frustrate [defendant’s]
parenting time schedule.” MCL 722.31(4)(b). Here, we conclude that the trial court’s finding
about plaintiff’s ultimate goal applies. As noted, the trial court cited the highly litigious nature of
these proceedings, and concluded that a “fair amount” of plaintiff’s testimony “rehashed issues”
that the court had ruled on in response to multiple prior motions, and that plaintiff had filed
repeated motions “seeking to paint [defendant] in a negative light” with her apparent aim being to
“limit [defendant’s] parenting time as much as possible.” Plaintiff challenges these findings,
stating that the voluminous evidence regarding defendant not exercising all of his parenting time
and not following the trial court’s orders was introduced not to disparage defendant, but to allow
the court to adequately assess the parties’ past history in exercising their parenting time. Plaintiff
asserts that the evidence preponderates against the trial court’s finding that defendant had
consistently exercised his parenting time in accordance with the parties’ divorce judgment.

        At the evidentiary hearing, plaintiff testified that defendant often missed his parenting time
with BF, and she prepared a chart setting forth the days that defendant had missed each year.
Plaintiff testified that she decided to prepare the chart after it became the “norm” for defendant to
cancel his parenting time with BF, and then attempt to blame the missed time on plaintiff. Plaintiff
also testified that she began keeping track of defendant’s missed telephone calls with BF in 2016,
when he would call “at all times of the night” knowing BF was asleep, and then place the
responsibility on plaintiff for having missed the phone call time with BF.

        With regard to holiday parenting time, plaintiff also testified that defendant did not begin
to take his Thanksgiving parenting time with BF until 2017, although the parties’ divorce judgment
was entered in 2011, and it provided that he was to have parenting time with BF on alternating
years. Defendant also did not begin exercising his full Christmas parenting time with BF until
2019, and before then had only exercised his allowed weekend parenting time. Defendant was
also allowed parenting time with BF on his birthday every year, but had only exercised that
parenting time once, when his birthday fell on a Wednesday evening when he was already
supposed to have parenting time with her.

        On cross-examination, defendant conceded that he had missed some parenting time with
BF since the parties divorced in 2011 because of both business-related social events and events in
his personal life, such as a ski trip in 2017. Defendant also admitted that over the years since the
parties’ divorce judgment was entered, he had missed some telephone calls with BF as ordered by


                                                  -6-
the court, but maintained that at the time of the evidentiary hearing he was regularly talking to BF
on the telephone during his court-ordered telephone time on Mondays, Tuesdays, and Thursdays.
Defendant stated that he had asked plaintiff for makeup parenting time for times he had missed,
but plaintiff refused his request.

        The trial court acknowledged that defendant missed some of his parenting time, but found
that he exercised most of his parenting time in accordance with what was awarded in the parties’
divorce judgment. Accordingly, the evidence demonstrated that defendant did not have a perfect
record in exercising his parenting time, and the trial court acknowledged this fact. However, the
evidence also showed that defendant was an attentive, involved father who supported BF with her
academics, extracurricular activities, and in her personal life. We are not persuaded that the
evidence clearly preponderates in the opposite direction of the trial court’s finding that defendant
exercised the majority of his parenting time.

       MCL 722.31(4)(c) requires the trial court to weigh

       [t]he degree to which the court is satisfied that, if the court permits the legal
       residence change, it is possible to order a modification of the parenting time
       schedule and other arrangements governing the child’s schedule in a manner that
       can provide an adequate basis for preserving and fostering the parental relationship
       between the child and each parent; and whether each parent is likely to comply with
       the modification.

        Plaintiff contends that the proposed parenting-time schedule that she suggested to the trial
court, which would allow BF to spend the entire summer with defendant, would allow defendant
to foster and maintain a relationship with BF. Citing Moote, 329 Mich App at 482, plaintiff further
asserts that her willingness to allow defendant to exercise a considerable amount of parenting time
with BF reflects that her motion to seek a change in domicile was not motivated by a desire to
thwart defendant’s parenting time with BF. In Moote, in the context of reviewing the trial court’s
findings with respect to MCL 722.31(4)(b) and (c), this Court noted that the plaintiff’s proposed
new parenting-time schedule would allow the defendant to “exercise substantial parenting time.”
Moote, 329 Mich App at 482. The proposed parenting-time schedule included extensive parenting
time during the summer months, additional school breaks, one long weekend a month, and the
ability for the child and the defendant to communicate over videoconferencing software. This
Court agreed that the plaintiff’s suggestions reflected that she was not trying to frustrate the
parenting time of the other parent. Because the proposed parenting-time schedule would allow the
defendant to exercise even more overnights with the child than under the existing parenting-time
arrangement, this Court, observing that the revised parenting-time schedule was not required to be
equal with its predecessor in all respects, concluded that the trial court’s finding that the parent-
child relationship would be preserved with the new parenting-time arrangement was not against
the great weight of the evidence.

        Conversely, in this case, the trial court determined that the proposed modification to
defendant’s parenting-time schedule would not allow the preservation and fostering of defendant
and BF’s relationship, particularly because allowing BF to move to San Antonio would limit
defendant’s ability to remain active and involved in her life. The trial court also noted that the
parties had a great deal of animosity between them, and the acrimony would hinder their ability to


                                                -7-
effectively co-parent. We affirm the trial court’s factual findings on this issue because the evidence
does not preponderate in the opposite direction. Defendant testified that he and BF share a very
close relationship, and that they talk about the things that matter to her in her life and say her
evening prayers together before she goes to bed at night. Defendant also testified that he and BF
enjoy activities like cooking meals together and going out to dinner, that BF is close with his
extended family, that defendant is involved in BF’s basketball league, and that BF sings in
defendant’s church choir.

       In sum, the trial court erred regarding plaintiff’s efforts to obtain employment in Michigan
thereby rendering the trial court’s analysis of MCL 722.31(4)(a) void. We therefore vacate that
portion of the trial court’s analysis relative to MCL 722.31(4)(a) and remand to the trial court to
determine whether it would have reached a different result had MCL 722.31(4)(a) been correctly
decided.

        At oral argument, defendant conceded that on remand it would be appropriate for the trial
court to consider up to date information. We agree.

        Affirmed in part, vacated and remanded in part. Neither party having prevailed in full no
costs are awarded. MCR 7.219. We do not retain jurisdiction.

                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Stephen L. Borrello
                                                              /s/ Amy Ronayne Krause




                                                 -8-